Citation Nr: 0633078	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  06-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from June 1951 to June 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the VA 
Regional Office (RO) in Hartford, Connecticut, that denied 
the above claim.  

In October 2006, the Board granted the veteran's motion to 
have his case advanced on the docket.


FINDING OF FACT

The veteran's service-connected disabilities, in and of 
themselves, render him unable to work.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Given the determination reached in 
this decision, the Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of this primary TDIU issue at present 
without detriment to the due process rights of the veteran.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment. Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).

The Board must evaluate whether there are circumstances in 
the veteran's case, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran is currently service connected for defective 
hearing rated as 80 percent disabling from July 2002, and 
postoperative gastrectomy and vagotomy, rated as 20 percent 
disabling since 1969, under VA's Schedule for Rating 
Disabilities.  The combined rating is 80 percent from July 
2002.  He filed his claim for TDIU in May 2005.  Service 
connection for hearing loss was granted in 1966, and service 
connection for the gastrectomy was granted in 1969.  

The veteran has asserted that he has not worked since prior 
to the date he filed his claim in May 2005 due his service-
connected disabilities.  He has stated that the combination 
of the effects of the severe, progressive hearing loss and 
abdominal problems have made it difficult to hold a steady 
job in a reliable fashion.  Prior to stopping work, he worked 
as a chemist at a laboratory and as a teacher for decades.  
He has two years of college education.  

VA treatment records dated in 2004 and 2005 and a VA 
audiology examination report dated in August 2004 show that 
the veteran's bilateral hearing loss is severe and consistent 
with the 80 percent rating.  There was a noted history of 
acoustic neuroma.  Treatment records dated in 2004 and 2005 
indicate the hearing loss was only partially improved with 
hearing aids, and hearing remained problematic.  The 
abdominal manifestations described on April 2004 examination 
were mild, with no recurrence of ulcers.  The veteran was 
reportedly on continuous medication to control symptoms.  He 
reported flatulence and belching as current symptoms.  

The veteran's representative argues that the severe hearing 
loss effectively creates a barrier to employment.  He has 
urged the veteran cannot deal with the public or perform 
duties safely in a chemical laboratory.  The representative 
sets forth clear and concise argument in his March 2006 
motion to advance the case on the Board's docket.  

Although the veteran reported in a mental health treatment 
session in August 2005 that he was looking for part-time 
work, he has not reportedly been successful.  The 
representative's March 2006 motion reflects that the veteran 
last worked as a chemist.  The representative urges that the 
veteran could not secure substantial gainful employment 
without significant educational and vocational assistance to 
overcome his hearing impairment.  He notes that the veteran 
could not hold a job in the service industry, such as at a 
fast food restaurant, because he could not hear the 
customers.  

The Board notes that the veteran has significant nonservice-
connected disorders, and that his arguments address issues 
that are not the subject of this decision.  The veteran 
indicated in his notice of disagreement that he has obsessive 
compulsive disorder, and he discussed at length a perceived 
civil rights violation against him which allegedly occurred 
in the 1960's.  The medical record is replete with reference 
to this idea.  Nonetheless, the Board finds the arguments of 
the veteran's representative to be well-supported and 
persuasive on the critical issue of employability.  

No examination has directly addressed whether the service-
connected disabilities together would or would not impact the 
veteran's ability to be gainfully employed.  Nonetheless, as 
demonstrated during the audiological examination conducted in 
2004, and consistent with treatment records dated since the 
filing of this claim, the veteran's service-connected hearing 
loss and his gastrectomy residuals together have a profound 
effect on his ability to get through the day productively.  
Thus, the critical issue to be decided is vocational in 
nature rather than purely medical.  

The veteran has a college education and specialized 
experience as a chemist and teacher, and a history of 
employment in his chosen field.  It is reasonable to infer 
that his service-connected disabilities seriously compromise 
his ability to obtain and sustain employment.  

An award of TDIU is based on the industrial inadaptability 
resulting solely from service-connected disabilities, and 
such a determination by VA must exclude the effect of any 
disability not awarded service connection.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993).  In this case, 
examination reports have indicated that the veteran's hearing 
loss is of a severe nature and it causes severe daily 
limitations.  Simply because the veteran has focused his 
argument on nonservice connected problems and not advocated 
on his own behalf (apparently due to manifestations of a 
nonservice connected mental disorder) does not mean that he 
cannot be disabled due to service-connected disorders.  The 
arguments of his representative are consistent with the 
service-connected disabilities and indicate that his service-
connected problems have prevented him from working.  The fact 
that the veteran reported in a treatment record over a year 
ago that he was seeking part time employment does not negate 
the fact that the criteria for TDIU are met.  He is not 
working.  Resolving all doubt regarding the veteran's ability 
to function in a work setting in his favor, the Board finds 
that his service-connected disabilities have prevented him 
from obtaining and/or maintaining substantially gainful 
employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 
4.16(b) (It is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service- connected disabilities shall be rated totally 
disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, a grant of TDIU is warranted.




ORDER

A TDIU is granted, subject to pertinent regulatory criteria 
relating to the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


